Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Mori (JP 07176329).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein a pressure difference between outer and inner surfaces of the second piece is greater than 50 kPa during forming the welded seam.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 12, wherein the first sealing surface and the second sealing surface are planar, and wherein a time period between opening the chamber and forming a hermetic seam is less than 100 s.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 13, wherein a relative pressure difference between external pressure and the pressure of the closed cavity is greater than 90% when the chamber is opened.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 14, wherein the temperature of the surface of the cavity remains lower than 800C during forming the welded seam.
Examiner’s Comment
 	(1) Applicant argues “Claim objections … is amended …” on page 8 of remark.
 	In response, the claim objections have been withdrawn.
 	(2) Applicant argues “35 USC 112 … claim 1 is amended to remove the term substantially …” on page 8 of remark.
 	In response, 35 USC 112 rejections have been withdrawn.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761